
	

115 HR 237 RH: Integrated Coastal and Ocean Observation System Act Amendments of 2018
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 857
		115th CONGRESS2d Session
		H. R. 237
		[Report No. 115–1038, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2017
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			November 20, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		November 20, 2018Referral to the Committee on Science, Space, and Technology extended for a period ending not later than December 28, 2018
			December 28, 2018Additional sponsors: Ms. Bordallo, Ms. Hanabusa, Mr. Kilmer, Mr. Heck, Mr. Price of North Carolina, Ms. Kaptur, Ms. Bonamici, Miss González-Colón of Puerto Rico,  Mrs. Dingell, Mr. Posey, Ms. Eshoo,  Mr. Peters, Mr. Carbajal, Mr. Ted Lieu of California, Mr. Larsen of Washington, Mr. Garamendi, and Mr. Poliquin
		
		December 28, 2018Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on January 3, 2017A BILL
		To reauthorize the Integrated Coastal and Ocean Observation System Act of 2009, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Integrated Coastal and Ocean Observation System Act Amendments of 2018. 2.Staggered terms for national integrated coastal and ocean observation system advisory committeeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended—
 (1)by striking Members and inserting the following:  (i)In generalExcept as provided in clause (ii), members; and
 (2)by adding at the end the following:  (ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than one full term.. 
 3.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.
 4.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking are authorized to be appropriated to the Secretary of Commerce for fiscal years 2009 through 2013 such sums as are necessary and inserting is authorized to be appropriated to the Secretary of Commerce for each of fiscal years 2019 through 2023 $42,000,000.
		
	
		December 28, 2018
		Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
